DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  the Examiner is unsure of the meaning of “a pack microcontroller…. presenting an interface consistent with a wired-only charged battery pack.”  The specification very briefly mentions this limitation twice (end of paragraph 4 and end of paragraph 8).  The drawings do not give any more meaning to this limitation.  Does it mean the wireless battery pack looks and feels similarly to the legacy battery pack?
Appropriate correction is required.

Drawings
The drawings are objected to because figs 5A and 5B contains empty blocks with just reference numerals.  The reader would have to flip back and forth to the specification to the meaning of the reference numerals.  Correction should mirror what is shown in fig 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claims 1 and 8, the limitation “a pack microcontroller… presenting an interface consistent with a wired-only charged battery pack” is unclear and indefinite.  See objection to specification above.
Re claims 2-7 and 9-14, they are indefinite for depending directly or indirectly to indefinite claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-8, 10, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over an Amazon avert for “wired Wii remote controllers and the charging station” in view of Navid (US 8,497,659).
Re claims 1 and 8, the Amazon avert shows a battery-powered mobile electronic device (i.e. multiple Wii controllers) having an installed battery pack wherein the device is configured for wired-only charging of the installed battery pack.  It does not show the installed battery pack can be charged wirelessly.  Navid discloses a Wii controller (fig 8) having an installed battery with a power management IC to manage the charging (col 7, lines 34-44), a wireless receiver to wirelessly charge the battery cells (col 6, lines 47-50).   It would have been obvious to have used the battery pack of Navid in the device sold by Amazon because wireless charging is safer.
 	Both references are silent on having a pack microcontroller.  it is a common knowledge in the art smart batteries have built-in microcontroller access the health and protection of the pack.  Therefore, it would have been obvious to have included the microcontroller in both packs to ensure the battery pack is at its peak performance.
	Re claims 3 and 10, the battery pack is made of lithium cells.
	Re claims 4 and 11, both references are silent on the configuration of the cells.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have arranged the cells in an IS2P config, since it has been held that rearranging parts of an invention involves only routine skill in the art.
	Re claims 6, 7, 13 and 14, the references are silent on the type of protocol communication being I2C protocol.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the I2C protocol, since it has been held to be within the general skill of a worker in the art to select a known materiale on the basis of its suitability for the intended use as a matter of obvious design choice.

Allowable Subject Matter
Claims 2, 5, 9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims AND satisfied the 112 rejection.

Claims 15-20 are allowed.

Conclusion
Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087